Filed 9/26/14 P. v. Jones CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B253577

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA096688)
         v.

DONNY RAY JONES,

         Defendant and Appellant.




THE COURT:*

         Donny Ray Jones appeals from the judgment entered following a jury trial that
resulted in his conviction for first degree burglary, with a person present (Pen. Code,
§ 459)1 and grand theft auto (§ 487, subd. (d)(1)). The trial court sentenced appellant to
six years in state prison for the burglary and imposed a two-year sentence for the grand
theft auto which was stayed pursuant to section 654.



*
         BOREN, P. J., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
1        All further references to statutes are to the Penal Code, unless stated otherwise.
        We appointed counsel to represent appellant on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On June 23,
2014, we advised appellant that he had 30 days within which to personally submit any
contentions or issues which he wished us to consider. No response has been received to
date.
        Appellant’s conviction was based upon the following facts: On August 24, 2013,
at approximately 5:45 a.m. appellant went to the apartment of his ex-girlfriend, Shannon
Arrendondo and threatened to kill her and her male companion. He broke a downstairs
window to enter the apartment and ran upstairs searching for Arrendondo’s companion.
Arrendondo ran outside and called the police. When Arrendondo returned to her
apartment her car keys were missing and later that day she filed a stolen vehicle report.
        On August 27, 2013, Arrendondo’s stolen vehicle was seen by a police officer
patrolling a housing development that was also being monitored by closed circuit
television cameras. Appellant was standing by the vehicle when approached by police
officers. The officers conducted a search of appellant and found the keys to
Arrendondo’s vehicle. At trial, Arrendondo was shown a video of her vehicle being
driven in the housing development and identified appellant as the driver.
        Arrendondo’s next-door neighbor testified that on the morning of
August 24, 2013, she heard appellant screaming and saw him break the downstairs
window of Arrendondo’s apartment. A few minutes later she saw appellant leave the
apartment and drive away in Arrendondo’s vehicle.
        We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
        The judgment is affirmed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             2